DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
Regarding claim 1 – One or more non-transitory computer-readable storage media including computer executable instructions that, when executed by one or more processors, cause a mobility management entity (MME) to: receive and process a first message from a user equipment (UE) to acquire information indicating that the UE supports vehicle-to-everything (V2X) communication, wherein the first message indicates a request to attach the UE to the MME for V2X communication via a radio access technology (RAT), store the information indicating that the UE supports the V2X communication in memory, receive subscription information from a first network entity, determine, based at least in part on the subscription information, whether the UE is authorized to use V2X communication over a device-to-device (D2D) sidelink PC5 reference point and whether the RAT is authorized to be used for V2X 
Regarding Claim 7 - One or more non-transitory computer-readable storage media including computer executable instructions that, when executed by one or more processors, cause an access and mobility management function (AMF) to: receive and process a first message from a user equipment (UE) to acquire information indicating that the UE supports vehicle-to-everything (V2X) communication, wherein the first message indicates a request to attach the UE to the AMF for V2X communication via a radio access technology (RAT), store the information indicating that the UE supports the V2X communication in memory, receive subscription information from a first network entity, determine, based at least in part on the subscription information, that whether the UE is authorized to use V2X communication over a device-to-device (D2D) sidelink PC5 reference point and whether the RAT is authorized to be used for V2X communication over the D2D sidelink PC5 reference point, terminate, when the UE is not authorized to use V2X communication over the D2D sidelink PC5 reference point or the RAT is not authorized to be used for V2X communication, the request to attach the UE to the AMF for V2X communication, and transmit, when the UE is authorized to use V2X communication over 
Regarding claim 13 - An apparatus to implement a mobility management entity (MME), the apparatus comprising: interface circuitry to transmit and receive messages and processing circuitry, coupled with the interface circuitry, to: receive, via the interface circuitry, and process a first message from a user equipment (UE) to acquire information indicating that the UE supports vehicle-to-everything (V2X) communication, wherein the first message indicates a request to attach the UE to the MME for V2X communication via a radio access technology (RAT), store the information indicating that the UE supports the V2X communication in memory, receive, via the interface circuitry, subscription information from a first network entity,  determine, based at least in part on the subscription information, that whether the UE is authorized to use V2X communication over a device-to-device (D2D) sidelink PC5 reference point and whether the RAT is authorized to be used for V2X communication over the D2D sidelink PC5 reference point, terminate, when the UE is not authorized to use V2X communication over the D2D sidelink PC5 reference point or the RAT is not authorized to be used for V2X communication, the request to attach the UE to the MME for V2X communication, and generate and transmit, via the interface circuitry, when the UE is authorized to use V2X communication over the D2D sidelink PC5 reference point and the RAT is 
4.	Regarding claim 19 - An apparatus to implement an Access and Mobility Management Function (AMF), the apparatus comprising: interface circuitry to transmit and receive messages and processing circuitry, coupled with the interface circuitry, to: receive, via the interface circuitry, and process a first message from a user equipment (UE) to acquire information indicating that the UE supports vehicle-to-everything (V2X) communication, wherein the first message indicates a request to attach the UE to the AMF for V2X communication via a radio access technology (RAT), store the information indicating that the UE supports the V2X communication in memory, receive subscription information from a first network entity, determine, based at least in part on the subscription information, that whether the UE is authorized to use V2X communication over a device-to-device (D2D) sidelink PC5 reference point and whether the RAT is authorized to be used for V2X communication over the D2D sidelink PC5 reference point, terminate, when the UE is not authorized to use V2X communication over the D2D sidelink PC5 reference point or the RAT is not authorized to be used for V2X communication, the request to attach the UE to the AMF for V2X communication, and transmit when the UE is authorized to use V2X communication over the D2D sidelink PC5 reference point and the RAT is authorized to be used for V2X communication, a second message to a second network entity, the second message comprising an indication that the UE is authorized to use V2X communication over the D2D sidelink PC5 reference point, information associated with the authorized RAT, and a UE-PC5-Aggregate Maximum Bit Rate (AMBR).


Allowable Subject Matter

Claims 1-24 are allowable over the prior art of record.

Conclusion

Claims 1-24 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Loehr et al. (US 2019/0124015 A1) discloses support of QoS for V2X transmissions.
2.	Yi et al. (US 2016/0302248 A1) discloses method for configuring a MAC PDU for D2D communication system and device therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
5 March 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465